OPINION ON REHEARING
PER CURIAM.
Having considered Appellee/Claim-ant’s Motion for Reconsideration of the Denial of Attorney’s fees, we grant the motion and remand the cause to the Judge of Compensation Claims to revisit the issue of trial attorney’s fees and to address specifically whether bad faith existed. See section 440.-34(3)(b), Florida Statutes (1987). In response to the denial of Claimant’s motion for appellate attorney’s fees, Claimant correctly maintained that the Employer/Carrier had initiated appellate proceedings and that Claimant had prevailed on the only substantive issue on appeal. Accordingly, we find Claimant is entitled to an appellate fee award *515pursuant to section 440.34(5), Florida Statutes (1987).
BOOTH, KAHN and MICKLE, JJ., concur.